          Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

GEORGIA COALITION FOR THE                       *
PEOPLES’ AGENDA, INC., et al.,                  *
                                                *
              Plaintiffs,                       *
                                                *     CA No. 1:18cv4727-ELR
v.                                              *
                                                *
BRIAN KEMP, in his official capacity            *
as Secretary of State for the State of          *
Georgia,                                        *
                                                *
              Defendant.                        *

                 MOTION FOR SHORT EXTENSION OF TIME
                TO RESPOND TO EMERGENCY MOTION FOR
                       PRELIMINARY INJUNCTION

     1. Plaintiffs filed this action on October 11, 2018.

     2. On Friday, October 19, 2018, Plaintiffs filed an Amended Complaint and an

        Emergency Motion for Preliminary Injunction.

     3. This Court has scheduled a hearing on Monday, October 29, 2018 and

        Ordered that Defendant’s Response should be filed no later than noon on

        Wednesday, October 24, 2018.

     4. The undersigned counsel also represents Secretary Kemp in two other

        federal civil actions that have been filed within the past week and seeking

        relief for the upcoming general election. Georgia Muslim Voter Project, et
     Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 2 of 6




   al., v. Kemp, CA No. 1:18cv4789-LMM (N.D. Ga.), filed on October 17,

   2018; and Martin v. Kemp, CA No. 1:18cv4776-LMM (N.D. Ga.), filed on

   October 15, 2018. Plaintiffs in both actions have filed TRO’s within the past

   week, with the Martin Plaintiffs having filed a TRO late on the afternoon of

   October 19, 2018.

5. A hearing on both TRO’s is scheduled for the afternoon of Tuesday, October

   23, 2018, and Defendant’s counsel is currently drafting two briefs in

   response to these TRO’s.

6. Given these scheduling conflicts, Plaintiffs’ eight (8) day delay in filing their

   emergency motion, and the length of Plaintiffs’ motion, Defendant seeks a

   brief extension of time, until 8 am on Friday, October 26, 2018, to file a

   responsive brief.

7. Defendant has not yet conferred with Plaintiffs’ counsel regarding this

   request but did not want to delay its filing. Defendant will seek to confer

   with Plaintiffs’ counsel on Monday morning and report Plaintiffs’ position

   to the Court.

8. A proposed Order is attached for the Court’s convenience.
Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 3 of 6
        Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 4 of 6




                                    Respectfully submitted,


                                    CHRISTOPHER M. CARR
                                    Attorney General    112505

                                    DENNIS R. DUNN            234098
                                    Deputy Attorney General

                                    RUSSELL D. WILLARD 760280
                                    Senior Assistant Attorney General

                                    /s/Cristina Correia
                                    CRISTINA M. CORREIA 188620
                                    Senior Assistant Attorney General


                                    Attorneys for Defendant
Please address all
Communication to:
CRISTINA M. CORREIA
Senior Assistant Attorney General
40 Capitol Square, SW
Atlanta, GA 30334
ccorreia@law.ga.gov
404-656-7063
404-651-9325
        Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 5 of 6




                               Certificate of Service

      I hereby certify that on October 21 2018, I electronically filed this Notice of

Appearance using the CM/ECF system which will automatically send e-mail

notification of such filing to the following attorneys of record:

      Bryan L. Sells
      The Law Office of Bryan L. Sells, LLC
      P.O. Box 5493
      1226 Springdale Road, NE
      Atlanta, GA 31107-0493

      Julie M. Houk
      John M. Powers
      Ezra D. Rosenberg
      Jon M. Greenbaum
      Lawyers’ Committee for Civil Rights Under Law
      Suite 900 1500 K Street NW
      Washington, DC 20005

      Danielle M. Lang
      J. Gerald Hebert
      Mark P. Gaber
      Campaign Legal Center
      1411 K Street NW
      Washington, DC 20005

      Gerald Farrell
      Vilia Hayes
      Hugh Hubbard & Reed
      One Battery Park Plaza
      New York, NY 10004

      Phi Nguyen
      Asian Americans Advancing Justice - Atlanta
      Suite 148
       Case 1:18-cv-04727-ELR Document 20 Filed 10/21/18 Page 6 of 6




     5680 Oakbrook Pkwy.
     Norcross, GA 30093
     I hereby certify that I have mailed by United States Postal Service the

document to the following non-CM/ECF participants: NONE

     This 21st day of October, 2018.
                                        /s/Cristina Correia
                                        Cristina Correia        188620
                                        Senior Assistant Attorney General
